Exhibit 10.1

 

AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 30,
2009 (this “Amendment”), is entered into by and among FOUNTAIN CITY FINANCE,
LLC, a Delaware limited liability company (the “Seller”), ENTERPRISE FUNDING
COMPANY LLC, a Delaware limited liability company  (“Enterprise Funding”), as an
Investor, BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association
(“Bank of America”), as agent (the “Agent”) for the Investors and the Banks, DST
SYSTEMS, INC., a Delaware corporation, as the Parent and the Servicer, and each
of the parties named on Schedule III of the Agreement (as defined below) thereto
as Originators.  Capitalized terms used and not otherwise defined herein are
used as defined in the Agreement.

 

WHEREAS, the parties hereto entered into that certain Receivables Purchase
Agreement, dated May 21, 2009 (the “Agreement”);

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


 


SECTION 1.                           AMENDMENT.


 


(A)                                  CLAUSE (B) OF THE DEFINITION OF “FIXED
PERIOD” IN SECTION 1.01 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY AS FOLLOWS:

 

(b) in the case of any Fixed Period in respect of which Yield is computed by
reference to the Alternate Rate, each successive period of from one to and
including twenty-nine (29) days, or a period of one month, as the Seller shall
select and the Agent may approve on notice by the Seller received by the Agent
(including notice by telephone, confirmed in writing) not later than 11:00 a.m.
(New York City time) on (A) the day which occurs three Business Days before the
first day of such Fixed Period (in the case of Fixed Periods in respect of which
Yield is computed by reference to the Eurodollar Base Rate) or (B) the first day
of such Fixed Period (in the case of Fixed Periods in respect of which Yield is
computed by reference to the Alternate Base Rate), each such Fixed Period for
such Receivable Interest to commence on the last day of the immediately
preceding Fixed Period for such Receivable Interest (or, if there is no such
Fixed Period, on the date of purchase of such Receivable Interest), except that
if the Agent shall not have received such notice, or the Agent and the Seller
shall not have so mutually agreed, before 11:00 a.m. (New York City time) on
such

 

--------------------------------------------------------------------------------


 

day, such Fixed Period shall be one day;


 


(B)                                 CLAUSE (II) OF THE DEFINITION OF “PAYDOWN
AMOUNT” IN SECTION 1.01 OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY AS FOLLOWS (WITH THE CHANGED PORTIONS OF SUCH CLAUSE APPEARING AS
UNDERLINED TEXT FOR EASE OF REFERENCE AND FOR PURPOSES OF THIS AMENDMENT ONLY):


 


(II)  THE AGGREGATE OF ACCRUED AND UNPAID YIELD AND FEES AS OF SUCH DATE FOR
SUCH RECEIVABLE INTEREST.


 


(C)                                  SECTION 2.01(E)(I) OF THE AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

 

(e)                                  (i) (a)                 The Seller may, on
any Paydown Date, reduce all or any portion of the Aggregate Capital on such
date (together with any accrued and unpaid Yield and fees on such date on the
Receivable Interests related thereto and, in connection with a reduction of all
of the Aggregate Capital, together with all other Aggregate Unpaids) as follows:

 

(I)                                    the Seller shall instruct the Servicer to
(and the Servicer shall) set aside Collections and hold them in trust for the
Agent under clause (b)(i) of Section 2.04) until the amount so set aside shall
equal the Aggregate Paydown Amount corresponding to the desired amount of
reduction of the Aggregate Capital, and, in connection with a reduction of all
of the Aggregate Capital, together with all other Aggregate Unpaids; provided,
however, that all reductions hereunder shall include all breakage costs payable
pursuant to Section 2.08(c); and

 

(II)                                the Seller shall pay to the Agent from
Collections set aside and held by the Servicer pursuant to clause (I) of this
Section 2.01(e)(i)(a), in reduction of the Aggregate Capital, the Aggregate
Paydown Amount (and, in connection with a reduction of all of the Aggregate
Capital, together with all other Aggregate Unpaids) (it being understood that
the Aggregate Capital shall not be deemed reduced by any amount set aside or
held by the Servicer pursuant to this Section 2.01(e)(i)(a) unless and until,
and then only to the extent that, such amount is finally paid to the Agent as
stated herein); provided that the Aggregate Paydown Amount for such date shall
be in an amount equal to at least $1,000,000 and in integral multiples of
$100,000; and provided further that if the Aggregate Capital after giving effect
to such reduction is less than $1,000,000, then the Seller shall reduce all of
the Aggregate Capital to zero on the related Paydown Date.


 


(D)                                 SECTION 2.04(B)(I) OF THE AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS (WITH THE CHANGED
PORTIONS OF SUCH SECTION APPEARING AS UNDERLINED TEXT FOR EASE OF

 

2

--------------------------------------------------------------------------------



 


REFERENCE AND FOR PURPOSES OF THIS AMENDMENT ONLY):

 

(i) set aside and hold in trust (and, at the request of the Agent, segregate)
for the Investors or the Banks that hold such Receivable Interest, out of the
percentage of such Collections represented by such Receivable Interest, (a) an
amount equal to the Yield, Fees and Servicer Fee accrued through such day for
such Receivable Interest and not previously set aside and (b) if the Seller has
elected to reduce the Aggregate Capital pursuant to Section 2.01(e)(i), an
amount equal to the excess, if any, of (i) the amount of the proposed reduction;
over (ii) the aggregate of the amounts previously set aside for such reduction.


 


(E)                                  SECTION 2.08(C) OF THE AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS (WITH THE CHANGED PORTIONS OF
SUCH SECTION APPEARING AS UNDERLINED TEXT FOR EASE OF REFERENCE AND FOR PURPOSES
OF THIS AMENDMENT ONLY):

 

(c)                                  The Seller shall pay the Agent for the
account of the Investors and the Banks, as applicable, on demand, such amount or
amounts as shall compensate the Investors and the Banks for any loss (including
loss of profit), cost or expense incurred by the Investors and the Banks (as
reasonably determined by the Agent) as a result of any reduction of any
incremental purchase or reduction of Aggregate Capital other than on the
maturity date of the Commercial Paper (or other financing source) funding such
incremental purchase, or (ii) as a result of a failure by the Seller to pay the
full Paydown Amount on any Paydown Date in accordance with Section 2.01(e) such
compensation to be (A) limited to an amount equal to any loss or expense
suffered by the Investors and the Banks during the period from the date of
receipt of such repayment to (but excluding) the maturity date of such
Commercial Paper (or other financing source) and (B) net of the income, if any,
received by the recipient of such reductions from investing the proceeds of such
reductions of such incremental purchase.  The determination by the Agent of the
amount of any such loss or expense shall be set forth in a written notice to the
Seller in reasonable detail and shall be conclusive, absent manifest error.


 


SECTION 2.                           MISCELLANEOUS.


 


(A)                                  REFERENCES IN AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN”, OR WORDS OF LIKE IMPORT SHALL MEAN
AND BE A REFERENCE TO THE AGREEMENT AS AMENDED HEREBY, AND EACH REFERENCE TO THE
AGREEMENT IN ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT, EXECUTED AND/OR DELIVERED IN CONNECTION WITH ANY TRANSACTION DOCUMENT
SHALL MEAN AND BE A REFERENCE TO THE AGREEMENT AS AMENDED HEREBY.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Effect on Agreement.  Except as specifically
amended hereby, the Agreement shall remain in full force and effect.  This
Amendment shall not constitute a novation of the Agreement, but shall constitute
an amendment thereof.

 

(c)                                  No Waiver.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Person under the Agreement or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

 

(d)                                 Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

 

(e)                                  Counterparts.  This Amendment may be
executed in any number of counterparts, and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

(f)                                    Headings.  The descriptive headings of
the various sections of this Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(g)                                 Amendments.  This Amendment may not be
amended or otherwise modified except as provided in the Agreement.

 

(h)                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

SELLER:

FOUNTAIN CITY FINANCE, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Treasurer

 

 

 

 

PARENT:

DST SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Vice President & Chief Accounting Officer

 

 

 

 

SERVICER:

DST SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Vice President & Chief Accounting Officer

 

 

 

 

ORIGINATORS:

DST SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Vice President & Chief Accounting Officer

 

 

 

 

 

DST HEALTH SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

[Signature Page to Amendment No. 1 to Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

DST OUTPUT, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST OUTPUT CENTRAL, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST OUTPUT EAST, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST OUTPUT WEST, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST OUTPUT GRAPHICS, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

[Signature Page to Amendment No. 1 to Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

DST STOCK TRANSFER, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST GLOBAL SOLUTIONS NORTH AMERICA LTD.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST HEALTH SOLUTIONS, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST MAILING SERVICES, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Treasurer

 

 

 

 

 

ISPACE SOFTWARE TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

ARGUS HEALTH SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

[Signature Page to Amendment No. 1 to Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

DST DIRECT, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST OUTPUT ELECTRONIC SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST TASS, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST WORLDWIDE SERVICES, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DSTI MOSIKI, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

 

 

 

DST RETIREMENT SOLUTIONS, LLC

 

 

 

 

 

By:

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

 

[Signature Page to Amendment No. 1 to Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------


 

INVESTOR:

ENTERPRISE FUNDING COMPANY LLC

 

 

 

By:

/s/ Kevin P. Burns

 

 

Name:

Kevin P. Burns

 

 

Title:

Vice President

 

 

 

 

AGENT:

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

/s/ Jeremy Grubb

 

 

Name:

Jeremy Grubb

 

 

Title:

Vice President

 

 

 

 

BANK:

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jeremy Grubb

 

 

Name:

Jeremy Grubb

 

 

Title:

Vice President

 

 

[End of Signatures]

 

 

[Signature Page to Amendment No. 1 to Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------